DECISION AND ORDER
MYRON L. GORDON, Senior District Judge.
The plaintiff, Elee Brown, has filed an action ostensibly appealing an adverse administrative decision of the Secretary of Health and Human Services. She has filed a petition and affidavit for leave to proceed in forma pauperis. The court will grant the plaintiffs request to proceed in forma pauperis.
In order to authorize a litigant to proceed in forma pauperis, the court must make two determinations: first, whether the litigant is unable to pay the costs of commencing the action; and second, whether the action is frivolous or malicious. 28 U.S.C. § 1915(a) and (d).
The court is obliged to give the plaintiffs pro se allegations, however inartfully pleaded, a liberal construction, see Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 595-96, 30 L.Ed.2d 652 (1972). In her declaration of indigence, the plaintiff does not disclose any regular source of income or monies in either a private checking or savings account. She lists one debt (life insurance) and no dependents. The court is satisfied that the plaintiff is unable to pay even the modest costs of commencing this action. Accordingly, the court construes the plaintiffs affidavit of indigence as having satisfied the requirements of 28 U.S.C. § 1915(a).
The court is required to designate an action as frivolous, for purposes of § 1915(d), if there is no arguable basis for relief either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 1831-32, 104 L.Ed.2d 338 (1989). The plaintiffs statement of claim provides as follows:
I am filed for disability insurance. I can not work a job no long [sic], because Dr. statement since 1987.
I disagree with S.S. decision.
The complaint includes one exhibit: a copy of a June 4, 1991, letter from the Social Security Administration Office of Hearings and Appeals to the plaintiff alerting her that the administrative law judge’s decision to dismiss her claim had been considered but would not be altered.
The plaintiff’s complaint is an attempt to obtain judicial review of an adverse determination by the Secretary of Health and Human Services on her application for benefits, see 42 U.S.C. § 405. The complaint, construed liberally, presents an arguable claim for relief; accordingly, the plaintiff will be allowed to proceed in forma pauper-is.
Therefore, IT IS ORDERED that the plaintiff’s application to proceed in forma pauperis be and hereby is GRANTED.